Order filed February 14, 2017




                                          In The

                          Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-16-00995-CR
                                     ____________

                              LEON HARRISON, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee


                          On Appeal from the 230th District Court
                                  Harris County, Texas
                              Trial Court Cause No. 635921


                                         ORDER

       We direct the district clerk to furnish the clerk’s record to appellant by March 1,
2017. The clerk shall certify to this court the date on which delivery of the record to
appellant is made. If the record has already been provided to appellant, the clerk shall
certify the date on which the record was sent as well as the date on which the record was
delivered to appellant.

                                      PER CURIAM